                            UNITED STATES DISTRICT COURT

                                      FOR THE

                        EASTERN DISTRICT OF CALIFORNIA



E*Healthline.com, Inc. ,                  Case No. 2:18-cv-01069-MCE-EFB

               Plaintiff,

      v.                                  DEFAULT JUDGMENT

Pharmaniaga Berhad, et al.,

               Defendant.




            IT IS ORDERED AND ADJUDGED default judgment is hereby
            ENTERED against defendant:




             Modern Industrial Investment Holding Group Company Limited




January 03, 2019                                  MARIANNE MATHERLY, CLERK

                                                  By: /s/ K. Zignago, Deputy Clerk
